DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 01/14/2021, the following has occurred: claims 63 and 79 have been amended; claims 64-78 and 80-92 have remained unchanged; and no new claims have been added.
Claims 63-92 are pending.
Effective Filing Date: 02/13/2015

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Applicant made some arguments directed towards newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.
Further, in response to applicant's arguments against the references individually (more specifically, applicant discusses that Van Berkel uses chromatogram data of GC/MS data measured by TOF-MS as opposed to the claimed chromatogram data), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Van Berkel reference teaches using a type of chromatogram data of GC/MS data measured by TOF-MS to construct a classifier. The most important idea is that the Van Berkel reference is using chromatogram data (albeit a type of chromatogram data that is different to the claimed invention) to create a classifier. Classifier construction based on chromatogram data is then known in the art. Using a different type of chromatogram data (where Van Berkel and Ratcliffe references both use types of chromatogram data) in the manner to produce a classifier as taught by Van Berkel would then have been obvious to one of ordinary skill in the art for the motivational reasons as further cited below in the 35 U.S.C. rejection section of:

“ One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the method as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the presence of sulphides in samples which are damaging to sensors (see: paragraph [0005] of Ratcliffe et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chromatogram data as taught by Ratcliffe et al. for the chromatogram data as disclosed by Van Berkel et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Van Berkel reference uses a type of chromatogram data to develop a classifier thus one can substitute the types of chromatogram data to achieve predictable results of developing a classifier based on chromatogram data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).”

Additionally, Applicant argues that the “extracting one or more features of chromatogram data” step is not taught in the Van Berkel nor Du et al. references. The Kozawa reference is now used to clarify and teach this extracting step. Again, a type of chromatogram data is being used in Kozawa and extraction of features is occurring from this type of chromatogram data. This extraction step however is taught in to the combination of Van Berkel and Ratcliffe references which uses the type of chromatogram data as disclosed in Ratcliffe. Thus, the references in combination teach this extraction step.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 92 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 92 recites “an apparatus arranged to perform a method according to claim 63” without reciting any hardware components or structures which allow this functionality to be realized. Accordingly, this claim has been deemed indefinite and is rejected under 35 U.S.C. 112(b). Examiner suggests clarification on what is included in the “apparatus.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 63, 73, 78-80, 83-84, and 91-92 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 to Kozawa.
As per claim 63, Van Berkel et al. teaches a method of creating a classifier indicative of a presence of a medical condition in a subject, comprising:
--receiving chromatogram data indicative of a profile of volatile organic compounds in a sample from each of a first plurality of subjects having the medical condition and a second plurality of subjects without the medical condition; (see: page 102, sections 2.1, 2.2, and 2.3.1 where chromatographic raw GC/MS output data is being received from various test subjects)
--selecting one of the chromatogram data as reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where a reference sample is selected)
--aligning the remaining chromatogram data in relation to the reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where all the samples are aligned against the reference sample)
--selecting one or more features of the chromatogram data indicative of the medical condition; (see: page 103, section 2.3.5 where the compounds (features) are selected) and
--constructing a classifier for determining a boundary between chromatogram data indicative of the medical condition and chromatogram data indicative of an absence of the medical condition (see: page 103, section 2.3.5 where the SVM demonstrates the ability to construct predictive models, thus the SVM here is constructing a predictive model (classifier). Also see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6 where data from smoking subjects (medical condition) is being compared to data from non-smoking subjects (absence of medical condition). Also see: Table 2 and Fig. 5).

	Van Berkel et al. may not specifically teach:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time; and
2) --extracting one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales.

Ratcliffe et al. teaches:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time (see: paragraph [0103] where there is chromatogram data that indicates resistance of a metal sensor at time t).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the method as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the (see: paragraph [0005] of Ratcliffe et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the chromatogram data as taught by Ratcliffe et al. for the chromatogram data as disclosed by Van Berkel et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the Van Berkel reference uses a type of chromatogram data to develop a classifier thus one can substitute the types of chromatogram data to achieve predictable results of developing a classifier based on chromatogram data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Kozawa teaches:
2) --extracting one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales (see: paragraph [0050] where a Mexican hat wavelet transform is being used to extract waveform data (the peaks of the waveform here are the one or more features) from the chromatogram data).
	One of ordinary skill at the time of the invention was filed would have found it obvious to 2) extract one or more features from the chromatogram data using a Mexican hat wavelet transform of one or more scales as taught by Kozawa in the method as taught by Van Berkel et al. and Ratcliffe et al. in combination with the motivations of (see: paragraphs [0006] and [0020] of Kozawa).

As per claim 73, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 63, see discussion of claim 63. Van Berkel et al. further teaches wherein the one or more features of the chromatogram data indicative of the medical condition are selected using a selection algorithm based upon random forest (see: page 103, section 2.3.5, last sentence where there is a random forest classifier).

As per claim 78, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 63, see discussion of claim 63. Van Berkel et al. further teaches wherein the classifier is constructed according to one of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighborhood (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); and SVM with polynomial basis function kernel (SVMPoly) (see: page 103, section 2.3.5 where there is an SVM).

As per claim 79, Van Berkel et al. teaches a method of determining a presence of a medical condition in a subject, comprising:
--receiving chromatogram data indicative of a profile of volatile organic compounds in a sample from the subject; (see: page 102, sections 2.1, 2.2, and 2.3.1 where chromatographic raw GC/MS output data is being received from various test subjects)
--aligning the chromatogram data with reference chromatogram data; (see: section 2.3.2 in particular page 103, lines 3-6 where all the samples are aligned against the reference sample) and
--determining whether the extracted features are indicative of the presence of a medical condition in the subject using a classifier, (see: page 103, section 2.3.5 where the SVM demonstrates the ability to construct predictive models. The predictive models (classifier) determined the presence or absence of a medical condition. Also see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6 where data from smoking subjects (medical condition) is being compared to data from non-smoking subjects (absence of medical condition). Also see: Table 2 and Fig. 5) wherein the classifier is constructed according to one of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighborhood (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); and SVM with polynomial basis function kernel (SVMPoly) (see: page 103, section 2.3.5 where there is an SVM).
Van Berkel et al. teaches the aforementioned claim limitations. The difference between Van Berkel et al. and the claimed invention is that while Van Berkel et al. does disclose extracting one or more features from the chromatogram data, it does not explicitly teach extracting data using a Mexican hat wavelet transform of one or more predetermined scales.

1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time; and
2) --extracting one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales.

Ratcliffe et al. teaches:
1) --wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time (see: paragraph [0103] where there is chromatogram data that indicates resistance of a metal sensor at time t).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the chromatogram data is indicative of a resistance of one or more metal oxide sensors associated with a gas chromatography column over a period of time as taught by Ratcliffe et al. in the method as taught by Van Berkel et al. with the motivations of diagnosing a disease quickly and accurately by analyzing stool samples in a manner that accounts for high moisture content of samples and the presence of sulphides in samples which are damaging to sensors (see: paragraph [0005] of Ratcliffe et al.).

Kozawa teaches:
2) --extracting one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales (see: paragraph [0050] where a Mexican hat wavelet transform is being used to extract waveform data (the peaks of the waveform here are the one or more features) from the chromatogram data).
	One of ordinary skill at the time of the invention was filed would have found it obvious to 2) extract one or more predetermined features from the chromatogram data using a Mexican hat wavelet transform of one or more predetermined scales as taught by Kozawa in the method as taught by Van Berkel et al. and Ratcliffe et al. in combination with the motivations of estimating the magnitude of the noise component of chromatogram data with high accuracy (see: paragraphs [0006] and [0020] of Kozawa).

As per claim 80, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the determining whether the extracted features are indicative of the presence of the medical condition in the subject is based upon values of the extracted features (see: page 105, section 3.1.4, in particular page 105, col 2, line 24 - page 106, col 1, line 6. Also see: Table 2 and Fig. 5).

As per claim 83, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the reference chromatogram data is selected in a method of creating the classifier (see: page 103, sections 2.3.2 and 2.3.3 where reference files are chosen based on the overall quality of the measurement. The reference file here is selected during the method).

As per claim 84, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. Van Berkel et al. further teaches wherein the reference chromatogram data is chromatogram data associated with a predetermined identifier (see: page 103, sections 2.3.2 and 2.3.3 where reference files are chosen based on the overall quality of the measurement. The reference file here is data associated with the overall quality of the measurement (the predetermined identifier)).

As per claim 91, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 63, see discussion of claim 63. Kozawa further teaches a non-transitory computer-readable medium comprising instructions which, when executed by a computer, is arranged to perform a method according to claim 63 (see: claim 6 of Kozawa’s specification where a non-transitory computer-readable medium may be used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-transitory computer-readable medium comprising instructions as taught by Kozawa to perform a method as taught by the combination of Van Berkel et al., Ratcliffe et al., and Kozawa since there had been a finite number of identified, predictable potential solutions to the recognized need or 

As per claim 92, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 63, see discussion of claim 63. Ratcliffe et al. further teaches an apparatus arranged to perform a method according to claim 63 (see: paragraph [0001] where there is an apparatus).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an apparatus as taught by Ratcliffe et al. to perform a method as taught by the combination of Van Berkel et al., Ratcliffe et al., and Kozawa since there had been a finite number of identified, predictable potential solutions to the recognized need or problem. In the present case, one could perform the method of claim 63 using an apparatus and have a reasonable expectation of success. Thus, one of ordinary skill in the art could have performed the method on an apparatus considering that it would have been obvious to try and would have produced predictable results (MPEP 2143, KSR Rationale E).

Claims 64-67 and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 to Kozawa as applied to claims 63 and 79, further in view of “Automated alignment of one-dimensional chromatographic fingerprints” to Daszykowski et al.
As per claim 64, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach wherein the selecting the reference chromatogram data comprises:2Application No. 15/550,734Docket No.: UPL-001
1) --Preliminary Amendmentdetermining a correlation coefficient between each of a first plurality of chromatogram data; and
2) --selecting chromatogram data having a highest positive correlation coefficient as the reference chromatogram data.

Daszykowski et al. teaches:
--wherein the selecting the reference chromatogram data comprises:2Application No. 15/550,734Docket No.: UPL-001
1) --Preliminary Amendmentdetermining a correlation coefficient between each of a first plurality of chromatogram data; (see: page 6129, section 2.1) and
2) --selecting chromatogram data having a highest positive correlation coefficient as the reference chromatogram data (page 6129, section 2.1 where the signal alignment is being selected where the overall correlation coefficient between the profile signal (the selected chromatogram data) and the target (reference signal) is maximized).
1) Preliminary Amendmentdetermine a correlation coefficient between each of a first plurality of chromatogram data and 2) select chromatogram data having a highest positive correlation coefficient as the reference chromatogram data as taught by Daszykowski et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Kozawa in combination with the motivation(s) of correcting linear and non-linear peak shifts quickly (see: page 6128, col 1, lines 21-24).

As per claim 65, Van Berkel et al., Ratcliffe et al., Kozawa, and Daszykowski et al. in combination teach the method of claim 64, see discussion of claim 64. Daszykowski et al. further teaches:
--the correlation coefficient is determined between each of the first plurality of chromatogram data at each of a plurality of sample points within a predetermined shift window; (see: page 6131, section 4.2, lines 5-11 where a successful signal alignment requires dividing a signal into a sufficient number of sections. Also see: paragraphs 4 and 5 on page 6130 where there predetermined shift window is changing from 4 to 15. Also see: page 6131, section 4.2, paragraph 5) and
--the selecting the chromatogram data comprises selecting a shift interval of the chromatogram data having a highest positive correlation coefficient (see: page 6131, section 4.2, 5th paragraph).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 66, Van Berkel et al., Ratcliffe et al., Kozawa, and Daszykowski et al. in combination teach the method of claim 65, see discussion of claim 65. Daszykowski et al. further teaches wherein remaining chromatogram data is aligned in relation to the sample point of the reference chromatogram data having the highest positive correlation coefficient (see: page 6128, section 2 where there is peak alignment occurring. Thus, all of the other points of the graph apart from the reference points are being shifted. Also see: page 6131, section 4.2, 5th paragraph).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 67, Van Berkel et al., Ratcliffe et al., Kozawa, and Daszykowski et al. in combination teach the method of claim 64, see discussion of claim 64. Daszykowski et al. further teaches wherein the correlation coefficient is a Pearson product-moment correlation coefficient (see: page 6129, section 2.2, 2nd paragraph where there is a Pearson’s correlation coefficient that is used to evaluate quality of alignment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 81, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach wherein the aligning the chromatogram data comprises:
1) --determining a correlation coefficient between the chromatogram data and the reference chromatogram data at each of a plurality of sample points within a predetermined shift window; and5Application No. 15/550,734Docket No.: UPL-001
2) --Preliminary Amendmentaligning the chromatogram data to the reference chromatogram data at a sample point time having a greatest correlation coefficient.

Daszykowski et al. teaches:
--wherein the aligning the chromatogram data comprises:
1) --determining a correlation coefficient between the chromatogram data and the reference chromatogram data at each of a plurality of sample points within a predetermined shift window; (see: page 6129, section 2.1. Also see: page 6131, section 4.2, lines 5-11 where a successful signal alignment requires dividing a signal into a sufficient number of sections. Also see: paragraphs 4 and 5 on page 6130 where there predetermined shift window is changing from 4 to 15. Also see: page 6131, section 4.2, paragraph 5) and5Application No. 15/550,734Docket No.: UPL-001
2) --Preliminary Amendmentaligning the chromatogram data to the reference chromatogram data at a sample point time having a greatest correlation coefficient (page 6129, section 2.1 where the signal alignment is being selected where the overall correlation coefficient between the profile signal (the selected chromatogram data) and the target (reference signal) is maximized. Also see: page 6131, section 4.2, 5th paragraph).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

As per claim 82, Van Berkel et al., Ratcliffe et al., Kozawa, and Daszykowski et al. in combination teach the method of claim 81, see discussion of claim 81. Daszykowski et al. further teaches wherein the correlation coefficient is a Pearson's coefficient (see: page 6129, section 2.2, 2nd paragraph where there is a Pearson’s correlation coefficient that is used to evaluate quality of alignment).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 64, and incorporated herein.

Claims 68-71 and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 to Kozawa as applied to claims 63 and 79, and further in view of “Improved peak detection in mass spectrum by incorporating continuous wavelet transform-based pattern matching” to Du et al.
As per claim 68, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach wherein the extracting of the one or more features from the chromatogram data comprises determining a coefficient for the chromatogram data at each of plurality of scales of the Mexican hat wavelet.

Du et al. teaches
(see: page 2059, col 1, lines 1-13 of the “Results” section where 2DCWT coefficients have been determined. Also see: page 2060, col 1, lines 28-43).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the extracting of the one or more features from the chromatogram data comprises determining a coefficient for the chromatogram data at each of plurality of scales of the Mexican hat wavelet as taught by Du et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Kozawa in combination with the motivation(s) of correcting the data before attempting peak detection to improve the results of the detection (see: abstract on page 2059 of Du et al.).

As per claim 69, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 68, see discussion of claim 68. The combination may not further, specifically teach wherein the plurality of scales are between upper and lower limits.

Du et al. teaches
--wherein the plurality of scales are between upper and lower limits (see: page 2060, section 2.1 where the DWT operates over scales and positions based on the power of two (an integer). Also see: page 2061, section 2.3 where N is the number of scales and n = 1 is the smallest scale row).


As per claim 70, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 69, see discussion of claim 69. The combination may not further, specifically teach wherein the coefficient is determined at each integer scale between the upper and lower limits.

Du et al. teaches
--wherein the coefficient is determined at each integer scale between the upper and lower limits (see: page 2060, section 2.1 where the DWT operates over scales and positions based on the power of two (an integer). Also see: page 2061, section 2.3 where N is the number of scales and n = 1 is the smallest scale row).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 71, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 68, see discussion of claim 68. The combination may not further, specifically teach selecting one of the plurality of scales as a best match for the chromatogram data.

Du et al. teaches:
(see: page 2060, col 2, last paragraph where the peak width is found after the best fit scale is determined).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

As per claim 85, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach wherein the extracting one or more predetermined features comprises:
--obtaining data indicative of a scale of the Mexican hat wavelet transform; and
--converting the chromatogram data to a modulus of wavelet coefficients using the scale of the Mexican hat wavelet transform.

Du et al. teaches
--wherein the extracting one or more predetermined features comprises:
--obtaining data indicative of a scale of the Mexican hat wavelet transform; (see: page 2060, section 2.1 where scale data is being obtained and used to determine coefficients) and
--converting the chromatogram data to a modulus of wavelet coefficients using the scale of the Mexican hat wavelet transform (see: page 2060, col 1, lines 28-43. Also see: page 2060, section 2.1).


As per claim 86, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teaches the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach comprising obtaining feature information indicative of the one or more predetermined features to be extracted.

Du et al. teaches:
--comprising obtaining feature information indicative of the one or more predetermined features to be extracted (see: section 2.1 on page 2060 where there is feature extraction based on DWT and CWT. The feature information here is being obtain via use of the DWT/CWT (model that has one or more predetermined features to be extracted)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 68, and incorporated herein.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 to Kozawa further in view of “Improved peak detection in mass spectrum by incorporating continuous wavelet transform-based pattern matching” to Du et al. as applied to claim 71, and further in view of U.S. 2007/0055151 to Shertukde et al.
As per claim 72, Van Berkel et al., Ratcliffe et al., Kozawa, and Du et al. in combination teach the method of claim 71, see discussion of claim 71. The combination may not further, specifically teach wherein the scale is selected as a best match based on an accuracy of a validation process.

Shertukde et al. teaches:
--wherein the scale is selected as a best match based on an accuracy of a validation process (see: paragraph [0109] where there is a validation process that may be performed that increases the likelihood that the accuracy of the sensor placement is high).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the scale is selected as a best match based on an accuracy of a validation process as taught by Shertudke et al. in the method as taught by Van Berkel et al., Ratcliffe et al., Kozawa, and Du et al. in combination with the motivations of ensuring that the wavelet admissibility criteria are satisfied (see: paragraph [0085] of Shertukde et al.).

Claims 74 and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 “Spatial Sign Pre-Processing: A Simple Way To Impart Moderate Robustness to Multivariate Estimators” to Serneels et al.
As per claim 74, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 73, see discussion of claim 73. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination may not further specifically teach wherein in said algorithm one or more features of the data are selected which, when omitted, lead to a loss of accuracy.

Serneels et al. teaches:
--wherein in said algorithm one or more features of the data are selected which, when omitted, lead to a loss of accuracy (see: page 1403, 1st paragraph where there is variable selection, such that only a few variables are left which optimally carry enough relevant information such that the predictand can be predicted with satisfactory accuracy. Features here are being selected based on whether they provide satisfactory accuracy, thus when those features are omitted, it leads to a loss in accuracy).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein in said algorithm one or more features of the data are selected which, when omitted, lead to a loss of accuracy as taught by Serneels in the method as (see: Abstract on page 1402 of Serneels et al.).

As per claim 89, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination may not further specifically teach comprising applying a SpatialSign transformation process to the data.

Serneels et al. teaches:
--comprising applying a SpatialSign transformation process to the data (see: paragraph 2 of page 1403 where there is a SpatialSign transformation applied to a data set).
One of ordinary skill at the time of the invention was filed would have found it obvious to comprise applying a SpatialSign transformation process to the data as taught by Serneels in the method as taught by Van Berkel et al., Ratcliffe et al., and Kozawa in combination with the motivation(s) of ensuring that the calibration procedure as a whole is robust (see: Abstract on page 1402 of Serneels et al.).

As per claim 90, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination fails to further specifically teach comprising combining the data with pre-processed data.

Serneels et al. teaches:
--comprising combining the data with pre-processed data (see: page 1404, last paragraph left column to 1st paragraph on the right column. The pre-processed data (spatial sign covariance matrix) is being combined with the data).
One of ordinary skill at the time of the invention was filed would have found it obvious to comprising combining the data with pre-processed data as taught by Serneels in the method as taught by Van Berkel et al., Ratcliffe et al., and Kozawa in combination with the motivation(s) of ensuring that the calibration procedure as a whole is robust (see: Abstract on page 1402 of Serneels et al.).

Claims 75-76 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 .
As per claim 75, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 63, see discussion of claim 63. The combination may not further, specifically teach transforming a range of the chromatogram data.

Higgs et al. teaches:
--transforming a range of the chromatogram data (see: column 18, lines 5-9 where the thresholds can be changed, thus the range is changing).
One of ordinary skill at the time of the invention was filed would have found it obvious to transform a range of the chromatogram data as taught by Higgs et al. in the method as taught by Van Berkel et al., Ratcliffe et al., and Kozawa in combination with the motivation(s) of removing high frequency noise (see: col 18, lines 5-17 of Higgs et al.).

As per claim 76, Van Berkel et al., Ratcliffe et al., Kozawa, and Higgs et al. in combination teach the method of claim 75, see discussion of claim 75. Higgs et al. further teaches wherein the range transformation is applied to set the values of the chromatogram data to be in a predetermined range (see: column 18, lines 5-9 where the data is being set to be within computed noise threshold).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 75, and incorporated herein.

As per claim 87, Van Berkel et al., Ratcliffe et al., and Kozawa in combination teach the method of claim 79, see discussion of claim 79. The combination may not further, specifically teach transforming a range of the chromatogram data.

Higgs et al. teaches:
--transforming a range of the chromatogram data (see: column 18, lines 5-9).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 75, and incorporated herein.

Claims 77 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over “Development of Accurate Classification Method Based on the Analysis of Volatile Organic Compounds from Human Exhaled Air. J Chromatography B” to Van Berkel et al. in view of U.S. 2012/0309048 to Ratcliffe et al. further in view of U.S. 2018/0003683 to Kozawa further in view of U.S. Patent No. 5,885,841 to Higgs et al. as applied to claim 75, further in view of “Evaluation of a gas sensor array and pattern recognition for the identification of bladder cancer from urine headspace” to Weber et al.
As per claim 77, Van Berkel et al., Ratcliffe et al., Kozawa, and Higgs et al. in combination teach the method of claim 75, see discussion of claim 75. Ratcliffe et al. teaches chromatogram data (see: paragraph [0100] where there is chromatogram data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 63, and incorporated herein.
The combination may not further specifically teach:
1) --wherein the range of the data is transformed according to the equation:
                
                    
                        
                            x
                        
                        
                            t
                        
                    
                    =
                    
                        
                            (
                            x
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                        
                            (
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                    
                
            
where a transformed value xt at each time point of the data where x is a data value of the data and min(x) and max(x) are minimum and maximum value of the data.

Weber et al. teaches:
1) --wherein the range of the data is transformed according to the equation:
                
                    
                        
                            x
                        
                        
                            t
                        
                    
                    =
                    
                        
                            (
                            x
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                        
                            (
                            
                                
                                    max
                                
                                ⁡
                                
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            -
                            m
                            i
                            n
                            ⁡
                            (
                            x
                            )
                            )
                        
                    
                
            
where a transformed value xt at each time point of the data where x is a data value of the data and min(x) and max(x) are minimum and maximum value of the data (see: page 360, “Data analysis” section, 3rd equation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the above-mentioned equation as taught by Weber et al. for how the range data is transformed as disclosed by Van Berkel et al., Ratcliffe et al., Kozawa, and Higgs et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Van Berkel et al., Ratcliffe et al., Kozawa, and Higgs et al. teaches transforming a range of data thus one could transform it using the equation above to obtain predictable results of transforming the range data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 88, Van Berkel et al., Ratcliffe et al., Kozawa, Higgs et al., and Weber et al. in combination teach the method of claim 77, see discussion of claim 77. Weber et al. further teaches wherein the range transformation is applied to set the values of the chromatogram data to be in a predetermined range (see: page 360, “Data analysis” section, 3rd equation where there is a predetermined range between 0 and 1).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 77, and incorporated herein.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner would like to cite U.S. Patent No. 7,736,905 to Roder et al. as an additional, relevant reference. It is similar to Van Berkel in that it uses extracted data to generate a classifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626